PER CURIAM.
This is an appeal from a judgment of the District Court for the District of New Jersey. The case was previously before us in Federal Reserve Bank v. Ocean City, N. J., 84 F.(2d) 657. Certiorari was denied by the Supreme Court in 299 U.S. 584, 57 S.Ct. 109, 81 L.Ed.-.
The facts are set out in our original opinion. We there ruled that the note in suit was a negotiable instrument and that the facts did not support the defense that the transaction was a loan of the credit of the city of Ocean City. We reversed and sent the case back for a new trial.
On the second trial the Federal Reserve Bank moved for a directed verdict in its favor. This was refused. An examination of the issues and evidence presented upon the second trial discloses that they did not vary from those presented upon the first trial. Under such circumstances, the law as set forth in our first opinion is the law of the case and required that the trial court direct a verdict for the Federal Reserve Bank. Columbia Chemical Co. v. Duff (C.C.A.) 184 F. 876; Finley v. United Mine Workers (C.C.A.) 300 F. 972, modified on another point in Coronado Coal Co. v. United Mine Workers, 268 U.S. 295, 45 S.Ct. 551, 69 L.Ed. 963.
The judgment of the court below is reversed.